ORDER FOR PUBLIC REPRIMAND
The above-entitled matter is before this court upon petition of Lawyers Professional Responsibility Board, and
The petitioner and respondent have entered into a stipulation as to final disposition of this matter, and
This court being fully satisfied as to the terms and conditions of said stipulation,
NOW, THEREFORE, based upon the records, files, proceedings herein and the stipulation of the parties,
IT IS HEREBY ORDERED:
1. The respondent, Patrick R. Sweeney, is hereby publicly reprimanded for misconduct relating to the failure to properly maintain client-trust account and records thereof.
2. Respondent will pay over to the Lawyers Trust Account Board, within 30 days of the Board’s establishment of accounts to receive payments, the interest accrued on his Northern Federal Savings Account in the years 1978 and 1979 totaling $135.00.
3. Respondent shall not be required to take the professional responsibility portion of the bar exam.
4. Neither parties may tax or assess costs or disbursements in this matter.
COYNE, J., took no part in the consideration or decision of this case.